DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 1/28/2021
Applicant’s amendments overcome the previous informalities, and therefore the corresponding objections/112 rejections are withdrawn. However, new minor issues are realized, as shown below.
Applicant’s amendments change the scope of the claims, necessitating new prior art rejections. New references Pederson (US 6176437) and Lombard et al (US 8029235) are respectively seen to read on claim 1, as described below. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: “with chamber wall”, interpreted as –with a chamber wall--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (US 6176437).

Regarding claim 1, Pederson (FIG 3) discloses “A shut off valve for an ecology fuel return system (FIG 3, “for an ecology fuel return system” interpreted as intended use), comprising: an inlet (left opening) for receiving a fluid (fluid flow denoted by 20); an outlet (16) for effusing the fluid (see direction of 20); and a poppet valve member (11, 12, 14 and the parts fixed thereto) having a disk body (11 read on “disk 

Regarding claim 3, Pederson (FIG 3) discloses “wherein the disk body includes one or more relief holes (15) therethrough to allow air to escape and/or enter therethrough (defines communication b/n 13a and 16).”

Claim(s) 1, 3-4, and 15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombard et al (US 8029235).

Regarding claim 1, Lombard (FIGs 2-4) discloses “A shut off valve for an ecology fuel return system (FIG 2, “for an ecology fuel return system” interpreted as intended use), comprising: an inlet (25) for receiving a fluid; an outlet (26) for effusing the fluid; and a poppet valve member (21) having a disk body 

Regarding claim 3, Lombard (FIGs 2-4) discloses “wherein the disk body includes one or more relief holes (34) therethrough to allow air to escape and/or enter therethrough (defines communication to/from 46).”

Regarding claim 4, Lombard (FIGs 2-4) discloses “wherein the poppet valve member prevents pressurized fluid from creating a force on a top surface of the poppet valve member (understood to structurally occur as fluid enters from the side of 21; fluid from the inlet would not bias the valve downward [i.e. reaching 46], in a similar manner as the applicant), and thus prevent biasing to the closed position (preventing a down-pressure in a similar manner as the applicant [due to the top of the valve member being above the inflow] seen to read on this limitation).”

Regarding claim 15, Lombard (FIGs 2-4) discloses “wherein the poppet valve member is in the sealed relationship with the chamber walls around a circumference of the disk body (at 32) via the side seal (Column 5 lines 15-20).”

Allowable Subject Matter
Claims 10 (although containing minor informalities) and 12-13 are allowable over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, none of the art discloses at least “a reservoir; a float disposed within the reservoir; an armature operatively attached at one end to the float, wherein the armature is hinged about a fulcrum” in combination with the rest of the claim.
It would not be obvious to modify Pederson or Lombard to teach this limitation, as they are entirely different systems.
Claims 12 and 13 are also allowed by virtue of their dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        


/KEVIN F MURPHY/Primary Examiner, Art Unit 3753